DETAILED ACTION
This Office action is in response to the request for continued examination filed on February 16th, 2021.  Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0320382 (Almogy et al.) in view of US 3,101,430 (Scherzer et al.) and US 2013/0273378 (Sano et al.).
Regarding claim 1, Almogy et al. discloses a multi-beam scanning electron microscopy apparatus comprising: a sample stage configured to secure a sample (‘Generally, a wafer to be inspected is positioned in the tool on an XY-stage.’ P 77); a multi-beam electron source assembly configured to form a plurality of primary electron beams (element 110), wherein the multi-beam electron source assembly comprises an electron source, and a multi-lens array assembly, wherein the multi-lens assembly is configured to split the electron beam from the electron beam source into a plurality of primary electron beams (‘FIG. 11A shows a multi-beam emitter 1110A having a single 
Almogy et al. does not disclose a grid lens assembly, wherein the grid lens assembly is configured to cause an electron beam from the electron beam source to land on the multi-lens array assembly telecentrically, wherein the grid lens assembly comprises: a first lens element and a second lens element, wherein the first lens element and the second lens element are separated by a gap of a selected distance; and a grid element including a plurality of apertures, wherein the grid element is disposed within the gap between the first lens element and the second lens element.
Scherzer et al. discloses a grid lens assembly (fig. 7, as a whole); wherein the grid lens assembly comprises: a first lens element and a second lens element, wherein the first lens element and the second lens element are separated by a gap of a selected 
Regarding claim 2, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the claimed invention except for the first lens being maintained at a first voltage and the second lens element being maintained at a second voltage different from the first voltage.  However, Scherzer et al. does disclose another embodiment where the first and second lens elements are maintained at different voltages (‘The electrode 31 is at negative potential  … lower electrode 32 which is at positive potential’ 4:13-16).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the embodiment of figure 7 to include the 
Regarding claim 3, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the apparatus of Claim 1, wherein at least one of the first lens element or the second lens element comprises at least one of an electrostatic or an electromagnetic lens (Scherzer et al., fig. 7, elements 10 & 11).
Regarding claim 4, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the apparatus of Claim 1, wherein the first lens element comprises a cylinder and the second lens element comprises a cylinder (Scherzer et al., fig. 7, elements 10 & 11 (called ‘ring electrodes’ throughout).
Regarding claim 5, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the apparatus of Claim 1, wherein the grid element comprises a curved grid including an array of apertures (Scherzer et al., ‘Of course, instead of the netting 28 an arched sheets with holes of definite size can also be provided’ 4:2-4).
Regarding claim 7, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the apparatus of Claim 1, wherein at least one of the first lens element or the second lens element comprises a large bore cylindrical electron- optical lens (Scherzer et al., fig. 7, elements 10 & 11 (called ‘ring electrodes’ throughout).
Regarding claim 8, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the apparatus of Claim 1, wherein the multi-beam electron source assembly further comprises: an accelerating electron-optical element configured to receive one or more primary electron beams from the multi-lens array assembly and further configured 
Regarding claim 9, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the apparatus of Claim 1, wherein the lenses of the multi-lens array assembly are separated by a selected pitch in one or more directions (fig. 11a & 11b).
Regarding claim 10, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the apparatus of Claim 1, wherein the electron-optical assembly comprises: an array of electron-optical columns (element 140).
Regarding claim 11, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the apparatus of Claim 1, wherein the detector assembly comprises at least one of a secondary electron detector or a backscattered electron detector (‘Further, a detection element including individual detection for the secondary beams is provided and may for example include and energetic and/or angular discrimination.’ P 100).
Regarding claim 12, Almogy et al. discloses a multi-beam electron source comprising: an electron source; and a multi-lens array assembly, wherein the multi-lens array assembly is configured to split the electron beam from the electron beam source into a plurality of primary electron beams (‘FIG. 11A shows a multi-beam emitter 1110A having a single emitter 1102 and an aperture grid array, a lens and/or a lens array for generation of individual beamlets.’ P 99).
Almogy et al. does not disclose a grid lens assembly; wherein the grid lens assembly is configured to cause an electron beam from the electron beam source to land on the multi-lens array assembly telecentrically, wherein the grid lens assembly comprises: a first lens element and a second lens element, wherein the first lens 
Scherzer et al. discloses a grid lens assembly (fig. 7, as a whole); wherein the grid lens assembly comprises: a first lens element and a second lens element, wherein the first lens element and the second lens element are separated by a gap of a selected distance (fig. 7, elements 10 & 11); and a grid element including a plurality of apertures, wherein the grid element is disposed within the gap between the first lens element and the second lens element (fig. 7, element 28).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the scanning electron microscope of Almogy et al. to include the grid lens assembly of Scherzer et al. to correct defects of the lens, as disclosed in Scherzer et al. (‘It is the therefre, the primary object of this invention to provide improved apparatus for the compensation of the apertural defects of an electron optical lens of rotational symmetry’ 1:43-46).  Scherzer et al. is silent as to whether the grid lens is configured to cause an electron beam from the electron beam source to land downstream telecentrically.  Sano et al. discloses a grid lens assembly configured to produce telecentric beamlets (element 102).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the grid lens assembly of Scherzer et al. to configure it to provide a telecentric beam to remove inward curve of projected beamlets as disclosed in Sano et al. (see fig. 12A-D and associated text).
Regarding claim 3, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the claimed invention except for the first lens being maintained at a first 
Regarding claim 14, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the multi-beam electron source of Claim 12, wherein at least one of the first lens element or the second lens element comprises at least one of an electrostatic or an electromagnetic lens (Scherzer et al., fig. 7, elements 10 & 11).
Regarding claim 15, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the multi-beam electron source of Claim 12, wherein the first lens element comprises a cylinder and the second lens element comprises a cylinder (Scherzer et al., fig. 7, elements 10 & 11 (called ‘ring electrodes’ throughout).
Regarding claim 16, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the multi-beam electron source of Claim 12, wherein the grid element comprises a curved grid including an array of apertures (Scherzer et al., ‘Of course, instead of the netting 28 an arched sheets with holes of definite size can also be provided’ 4:2-4).
Regarding claim 18, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the multi-beam electron source of Claim 12, wherein at least one of the first lens element or the second lens element comprises a large bore cylindrical electron- optical lens (Scherzer et al., fig. 7, elements 10 & 11 (called ‘ring electrodes’ throughout).
Regarding claim 19, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the multi-beam electron source of Claim 12, wherein the multi-beam electron source assembly further comprises: an accelerating electron-optical element configured to receive one or more primary electron beams from the multi-lens array assembly and further configured to accelerate the electrons of the one or more primary electron beams (‘one or more elements for extracting, accelerating and/or shaping the electron beams’ P 46).
Regarding claim 20, Almogy et al. in view of Scherzer et al. and Sano et al. discloses the multi-beam electron source of Claim 12, wherein the lenses of the multi-lens array assembly are separated by a selected pitch in one or more directions (fig. 11a & 11b).
Regarding claim 21, Almogy et al. discloses a method comprising: generating a primary electron beam (‘The beams can for example be generated by an array of individual emitters or a single emitter.’ P 85); and transmitting the primary electron beam such that it lands on a multi-lens array assembly (‘FIG. 11A shows a multi-beam emitter 1110A having a single emitter 1102 and an aperture grid array, a lens and/or a lens array for generation of individual beamlets.’ P 99); directing a plurality of primary beamlets emanating from the multi-lens array assembly onto a sample (‘A common 
Almogy et al. does not disclose transmitting the primary electron beam through a first lens element; and transmitting the primary electron beam through a curved grid and second lens element such that the primary electron beam telecentrically lands.  Scherzer et al. discloses transmitting an electron beam through a first lens element; or transmitting the primary electron beam through a curved grid and second lens element (fig. 7, where electron beam transmits through first lens element 10, then through curved grid 28 and second lens 11). Scherzer et al. is silent as to whether the grid lens is configured to cause an electron beam from the electron beam source to land downstream telecentrically.  Sano et al. discloses a grid lens assembly configured to produce telecentric beamlets (element 102).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the grid lens assembly of Scherzer et al. to configure it to provide a telecentric beam to remove inward curve of projected beamlets as disclosed in Sano et al. (see fig. 12A-D and associated text).
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. in view of Scherzer et al. and Sano et al. as applied to claims 5 & 16 above, and further in view of US 4,625,146 (Van Gorkum).
Regarding claims 6 & 17, Almogy et al. in view of Scherzer et al. and Sano et al. disclose the claimed invention except for the curved grid having a shape corresponding to a truncated Bessel function.   Van Gorkum discloses that curved foils using a truncated Bessel function can reduce spherical aberration in electron lenses (‘By using curved foils, such as those following a zero order Bessel function, the spherical aberration is drastically reduced or is even made negative to compensate for the positive spherical aberration of a preceding or succeeding lens’ 1:65 – 2:1).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the curved grid of Scherzer et al. to use the truncated Bessel function of Van Gorkum to reduce aberrations.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896